Per Curiam.
We are of the opinion that the facts in this case should be more fully developed in order to determine the guilt or innocence of the defendant.
The record discloses that the complainant, Anne C. Mattus, is a police officer assigned to the bureau of police women. She *224testified that an automobile which she was operating on August 24, 1940, was slightly damaged by the taxicab operated by the defendant, who was accused of having left the scene of the accident without reporting it. Despite her admission that a young man named Joe Osofsky was a passenger in her automobile he was not called as a witness. Whether defendant had any knowledge that damage had been caused by the claimed slight contact of the vehicles — a requisite essential to the People’s case — presents on this record a very close issue. On the uncorroborated testimony of the complainant, though her proof showed that corroboration should have been available, the court found defendant guilty, fined him fifty dollars, and revoked his license to operate a taxicab.
The defendant had been a taxicab driver for five years. During the three years preceding this alleged accident he had been employed by the National Transportation Company and had an “ excellent record ” with that concern. As a result of this conviction, however, he will be prevented from continuing to earn his livelihood as a taxicab driver.
The passenger in complainant’s car should have been called by the People, and should be produced and interrogated unless his absence may be explained to the satisfaction of the court.
The judgment should be reversed, the fine remitted and a new trial ordered.
Present — Martin, P. J., G'lennon, Untermyer> Dore and Callahan, JJ.
Judgment unanimously reversed, the fine remitted and a new trial ordered.